Citation Nr: 1332851	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-20 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1994 to April 1995 and from September 2002 to August 2003, with prior periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Philadelphia, Pennsylvania in April 2011.  A transcript of this proceeding has been associated with the claims file.  At the hearing, the Veteran submitted evidence along with a waiver of RO consideration.

This matter was previously before the Board in September 2011 and April 2013.  The Board remanded the case for additional development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from February 1994 to April 1995 and from September 2002 to August 2003.  In November 2004, the Veteran was admitted to the emergency room after passing out.  He provided a history of a forty pound weight loss, increased thirst and increased urination for the prior three months.  See Emergency Department Record, Berkshire Health Systems, November 26, 2004.  The Veteran's blood sugar was 369 and he was diagnosed with diabetic ketoacidosis.  Id.   The Veteran has filed for entitlement to service connection based on diabetes incurred in-service or within one year after separation from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

In an October 2011 VA examination, the examiner stated that she could not provide an opinion as to whether the Veteran's diabetes had its onset during active service or within one year from release of active service without resort to mere speculation.  The examiner requested that the case be referred to an endocrinologist for a medical opinion.  

Pursuant to the Board's April 2013 remand, a June 2013 VA examination was conducted by an endocrinologist; however, that opinion is inadequate because of some inaccuracies in the history and inconsistency in the opinion.  Initially, the examiner noted that he did not have all of the Veteran's records.  The examiner incorrectly stated that the Veteran's diabetes was first documented in 2005, but then correctly noted that the Veteran's was first diagnosed with diabetes on November 26, 2004.  The examiner also erroneously stated that the Veteran was in the military "up until 2004," but later in the opinion properly noted that the Veteran was discharged from the military on August 22, 2003.  The examiner opined that "it can not be stated with confidence that the diabetes onset is withone[sic] one-year of separation from service (probability <50% based on review).  Onset of symptoms date is not clear by history and prone to error at this date (i.e. Aug date 2004 or later possible)."  No rationale for the examiner's opinions was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It is unclear whether the examiner's statement that an opinion cannot be stated "with confidence" is in fact a higher standard than the "at least as likely as not" standard.  Further, the examiner has provided two conflicting opinions- finding there is less than a 50 percent probability that the Veteran's diabetes onset occurred within a year of separation from service, but then opining that an onset date of August 2004, which is within a year of separation from service, is possible.  The most probative value of a medical opinion comes from its reasoning.  Id.  

Thus, it is necessary to remand the case in order to provide all pertinent medical records to the June 2013 examiner and obtain clarification of his opinions. Specifically, the examiner should clearly state whether the onset of the Veteran's diabetes occurred during active duty service or within one year from release of active service.  In providing this opinion, the examiner should clarify whether the evidence supports a finding that it is not at least as likely as not that the Veteran's diabetes onset occurred within one year of separation from service or if the evidence supports an onset date of August 2004 or earlier, which is within one year of separation from active duty.

Accordingly, the case is REMANDED for the following action:

1.  Contact the physician who conducted the Veteran's June 2013 examination and request he clarify which medical records he was referring to when he stated, "I do not have all the records."  Provide the physician with all previously missing medical records.

2.  After completion of the above, return the claims folder to the physician who examined the Veteran in June 2013, if available, for an addendum medical opinion (if that examiner is unavailable, a medical professional with appropriate expertise).  

The examiner should address the following:  

Is it at least as likely as not (i.e., probability of approximately 50 percent), that the Veteran's currently diagnosed diabetes mellitus type II had its clinical onset in service, or within one-year of separation from service, or is otherwise related to active duty?

In providing this opinion, the examiner should specifically comment on the Veteran's lay statements that he experienced a forty pound weight loss, increased thirst and increased urination beginning in August 2004, which was within a year of separation from service in August 2003; the Veteran's November 26, 2004 blood sugar level of 369 and diagnosis of diabetic ketoacidosis; the June 2013 finding that it cannot be stated with confidence ("probability <50%") that the Veteran's diabetes onset occurred within one-year of separation from service; and, the June 2013 opinion that the onset date of the Veteran's diabetes symptoms is not clear but that an onset date of August 2004 (which is within a year of separation from service) or later "is possible."  

A complete and detailed rationale should be given for all opinions and conclusions expressed.  

Note:  if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why the opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the issue of entitlement to service connection for diabetes mellitus type II.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

